J   -S28003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                  1   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

MEGAN BATYKEFER

                          Appellant                    No. 520 WDA 2016


          Appeal from the Judgment of Sentence November 10, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0000182-2015


BEFORE:     OLSON, MOULTON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                                 FILED MAY 08, 2017

        Appellant, Megan Batykefer, appeals from the judgment of sentence

entered on November 10, 2015, as made final by the denial of Appellant's

post -sentence motion on March 15, 2016. We affirm.

        The trial court ably summarized the underlying facts of this case.   As

the trial court explained:

          In 2014, Appellant was employed as a rowing coach at
          North Allegheny High School, in Wexford, Allegheny County.
          The male victim was a senior at that high school, and a
          member of the rowing team. Appellant and the victim
          engaged in sexual intercourse multiple times from April
          through June of 2014. These encounters occurred after the
          victim turned [18], but before he graduated from high
          school on June 13, 2014.Efn'1]

              [fn.1] At Appellant's nonjury trial, there was no dispute
              regarding    the conduct involved,         and  Appellant
              acknowledged that she engaged in consensual sexual
              activity with the male victim multiple times during April,
              May, and June of 2014.          The sole basis for her

* Retired Senior Judge assigned to the Superior Court.
J -S28003-17



            requesting an acquittal was premised on the alleged
            unconstitutionality of the statute under which she was
            charged.
Trial Court Opinion, 1/5/17, at 4.

      The Commonwealth charged Appellant with one count of institutional

sexual assault.   18 Pa.C.S.A. § 3124.2(a.2)(1).       Following    a   bench trial, the

trial court found Appellant guilty of the charged crime and, on November 10,

2015, the trial court sentenced Appellant to serve      a   standard -range sentence

of eight to 23 months in jail, followed by three years of probation.               N.T.

Sentencing, 11/20/15, at      2 and 14.

      Appellant filed   a   timely post -sentence motion, where she claimed that

the verdict was against the weight of the evidence and that the statute

under which she was convicted is unconstitutional. See Appellant's Omnibus

Post -Sentence Motion, 11/20/15, at 1-4; Appellant's Amended Omnibus

Post -Sentence Motion, 12/21/15, at 1-3. Further, Appellant declared                  in

passing   that her counsel would "be consulting []                 with [Appellant's]

psychiatrist regarding [Appellant's] mental state before and after the alleged

offense," but Appellant did not specifically request any post -trial relief on

this issue. See Appellant's Motion for Leave to File Supplemental Motion to

Reconsider Sentence, 11/20/15, at 1-4 and "Wherefore" Clause (some

internal capitalization omitted).

      On March 15, 2016, the          trial court denied Appellant's post -sentence

motion and Appellant filed     a   timely notice of appeal to this Court. Appellant

raises the following issues on appeal:


                                          -2
J -S28003-17



        [1.] Was the evidence insufficient as a matter of law to
        prove [Appellant] was guilty of sexual intercourse with a
        student, pursuant to [18 Pa.C.S.A. § 3124.2(a.2)(1)]?

        [2.] Did the trial court err as a matter of law in determining
        that [18 Pa.C.S.A. § 3124.2(a.2)(1)] relating to institutional
        sexual assault is enforceable and not constitutionally vague?

        [3.] Did the trial court err as a matter of law in determining
        that [18 Pa.C.S.A. § 3124.2(a.2)(1)] relating to institutional
        sexual assault is enforceable and not unconstitutionally
        overbroad upon a basis that it punishes a substantial
        amount of conduct protected by the United States and
        Pennsylvania Constitutions?

        [4.] Is [18 Pa.C.S.A. § 3124.2(a.2)(1)] overly broad and in
        violation of the 14th Amendment because it aims to
        criminalize and prohibit lawful sexual conduct between two
        adults who consented?

         [5.] Did the trial court err   in denying the supplemental post -
        sentence motion to modify [Appellant's]               sentence and
        impose a shorter period of incarceration?
Appellant's Brief at   2   (some internal capitalization omitted).

      We have reviewed the briefs of the parties, the relevant law, the

certified record, the notes of testimony, and the opinion of the able trial

court judge, the Honorable Edward          J.   Borkowski.   We conclude that there

has been no error in this case and that Judge Borkowski's opinion, entered

on January 5, 2017, meticulously and accurately disposes of Appellant's

issues on appeal.      Therefore, we affirm on the basis of Judge Borkowski's

thorough opinion and adopt it as our own.            In any future filing with this or

any other court addressing this ruling, the filing party shall attach       a   copy of

Judge Borkowski's opinion.

      Judgment of sentence affirmed. Jurisdiction relinquished.

                                          - 3 -
J   -S28003-17




Judgment Entered.




J         Seletyn,
     ._,eph D.       Es   .


Prothonotary


Date: 5/8/2017




                              -4
Circulated 04/13/2017 11:01 AM